DETAILED ACTION
This action is in response to an amendment filed 4/26/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 36-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 38, and 42 recite the additive comprises “one or more of carbon, oxygen, nitrogen, and sulfur.”  There is a grammatical incongruity between the phrase “one or more of” and the conjunction “and”.  As written, it is unclear if the additive comprises one or more carbon AND one or more oxygen AND one or more nitrogen, AND one or more sulfur.  Alternatively, the claim could be interpreted as the additive comprises one or more of the group of carbon, oxygen, nitrogen, and sulfur (i.e., the additive comprises carbon OR oxygen OR nitrogen OR sulfur).  Because both interpretations have support in the Specification but have differing metes and bounds, the claim is rendered indefinite.  Claims 2-15 and 36-37 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.  Claims 39-41 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 38.  Claims 43-45 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 42.  For the purposes of examination, the examiner interprets the latter interpretation (i.e., the additive comprises “one or more of the group of…”).  However, correction is requested.  
Claim 42 recites the second structure comprises a layer extending “generally perpendicularly” (lines 3-4).  It is unclear to the examiner what is meant by the adverb “generally” as it pertains to the term “perpendicularly”.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, one may consider something “perpendicular to” as that being at a right angle (90°).  However, if one line forms an 89° angle with another line, are these lines “generally perpendicular”?  What if one line forms an 80° angle with the line.  Would those lines be considered “generally perpendicular”?  Because the metes and bounds of the term “generally perpendicular” are unknown, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, claim 42 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Claims 43-45 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 42.  For the purposes of examination, the examiner interprets “generally perpendicularly” as - - perpendicularly - -.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9, 36-38, 40-42, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 10,770,476 B1; “Chung”).
Regarding claim 1, Chung discloses an integrated assembly, comprising:
A first structure (100, Fig. 1F) comprising semiconductor material (col 3, lines 22-23);
A second structure (126, Fig. 1F) comprising a portion extending through a surface of the first structure and terminating in, and contacting, the first structure (100, Fig. 1F) (col 5, lines 49-52); and
The first structure (100, Fig. 1F) having a composition (within 114, Fig. 1F) along an interface with the second structure (col 4, lines 29-41); 
The additive comprising carbon or oxygen (col 4, lines 38-41).
Yet, Chung does not disclose the composition includes the additive in a concentration within a range of from 1018 atoms/cm3 to 1021 atoms/cm3 (col 4, lines 29-41).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an additive concentration within the range of 1018 atoms/cm3 to 1021 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Chung discloses the additive (within 114, Fig. 1F) is proximate the interface and is not within regions of the semiconductor material [of the first structure (100, Fig. 1F)] distal from the interface.
Regarding claim 3, Chung discloses the additive includes carbon (col 4, lines 38-41).
Regarding claim 5, Chung discloses the additive includes oxygen (col 4, lines 38-41).
Regarding claim 9, Chung discloses the first structure (100, Fig. 1F) is part of a source structure of a memory arrangement (col 3, lines 13-23; col 5, lines 49-52).
Regarding claim 36, Chung discloses the composition (within 114, Fig. 1F) is in only a segment of the first structure (100, Fig. 1F) surrounding the portion of the second structure (126, Fig. 1F).
Regarding claim 37, Chung discloses the first structure (100, Fig. 1F) comprises only semiconductor material (col 3, lines 22-23).
Regarding claim 38, Chung discloses an integrated assembly, comprising:
A first structure (100, Fig. 1F) comprising only semiconductor material (col 3, lines 22-23);
A second structure (126, Fig. 1F) contacting the first structure (100, Fig. 1F) (col 5, lines 49-52); and
The first structure (100, Fig. 1F) having a composition (within 114, Fig. 1F) along an interface with the second structure (col 4, lines 29-41); 
The additive comprising carbon or oxygen (col 4, lines 38-41);
Wherein the additive (within 114, Fig. 1F) is proximate the interface and is not within regions of the semiconductor material (100, Fig. 1F) distal from the interface.
Yet, Chung does not disclose the composition includes the additive in a concentration within a range of from 1018 atoms/cm3 to 1021 atoms/cm3 (col 4, lines 29-41).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an additive concentration within the range of 1018 atoms/cm3 to 1021 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 40, Chung discloses the second structure (126, Fig. 1F) comprises a portion extending through a surface of the first structure (100, Fig. 1F) and terminating in the first structure.
Regarding claim 41, Chung discloses the composition (within 114, Fig. 1F) is in only a segment of the first structure (100, Fig. 1F) surrounding the portion of the second structure (126, Fig. 1F).
Regarding claim 42, Chung discloses an integrated assembly, comprising:
A first structure (100, Fig. 1F) comprising a layer of semiconductor material (col 3, lines 22-23);
A second structure (126, Fig. 1F) comprising a layer extending perpendicularly to, and contacting, the first structure (100, Fig. 1F) (col 5, lines 49-52); and
The first structure (100, Fig. 1F) having a composition (within 114, Fig. 1F) along an interface with the second structure (col 4, lines 29-41); 
The additive comprising carbon or oxygen (col 4, lines 38-41).
Yet, Chung does not disclose the composition includes the additive in a concentration within a range of from 1018 atoms/cm3 to 1021 atoms/cm3 (col 4, lines 29-41).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an additive concentration within the range of 1018 atoms/cm3 to 1021 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 44, Chung discloses the second structure (126, Fig. 1F) comprises a portion extending through a surface of the first structure (100, Fig. 1F) and terminating in the first structure.
Regarding claim 45, Chung discloses the composition (within 114, Fig. 1F) is in only a segment of the first structure (100, Fig. 1F) surrounding the portion of the second structure (126, Fig. 1F).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 10,770,476 B1; “Chung”) as applied to claim 1 above, and further in view of Nishihara (U.S. 2009/0140312).
Regarding claim 7, Chung discloses the semiconductor material comprises silicon (col 3, lines 21-22) but does not disclose the following:
The substrate is n-type with a dopant including phosphorus and/or arsenic;
The dopant concentration is at least 1020 atoms/cm3.
Regarding (a), Nishihara discloses an n-doped semiconductor material comprising silicon and an n-type dopant comprising arsenic ([0110]).  This has the advantage of increasing conductivity of the substrate.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chung with the semiconductor material comprising an n-type dopant including arsenic, as taught by Nishihara, so as to increase conductivity of the substrate.
Regarding (b), Chung and Nishihara disclose the semiconductor material comprises an n-type dopant (see above) but do not disclose the dopant concentration is at least 1020 atoms/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dopant concentration of at least 1020 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Chung discloses the semiconductor material comprises silicon (col 3, lines 21-22) but does not disclose the following:
The substrate is p-type with a dopant including boron;
The dopant concentration is at least 1020 atoms/cm3.
Regarding (a), Nishihara discloses an p-doped semiconductor material comprising silicon and an p-type dopant comprising boron ([0110]).  This has the advantage of increasing conductivity of the substrate.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chung with the semiconductor material comprising an p-type dopant including boron, as taught by Nishihara, so as to increase conductivity of the substrate.
Regarding (b), Chung and Nishihara disclose the semiconductor material comprises a p-type dopant (see above) but do not disclose the dopant concentration is at least 1020 atoms/cm3.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a dopant concentration of at least 1020 atoms/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments filed 4/26/22 with respect to claims 1-3, 5, 7-9, 36-38, and 40-45 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 4/26/22 with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections regarding claims 1-15 and newly added 36-45 have been fully considered but they are not persuasive. 
Claims 1-15 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite because of the incongruity in the language of at least claim 1 that the additive comprises “one or more of carbon, oxygen, nitrogen, and sulfur.”  
Applicant argues that the phrase “one or more” before a list of elements is definite because the “or” (in “one or more of”) implies any of the listed elements in the group by itself or in any combination (Remarks, pp 8-9).  
The examiner respectfully disagrees.  The issue here is not the “or” by itself but rather the use of the phrase “one or more of” preceding a list when the listed elements are separated by the conjunction “and”.  See SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870 (2004) The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of [sic] a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.”  Applying this grammatical principle here, the phrase “one or more” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.
Thus, as written, the limitation the additive comprises “one or more of carbon, oxygen, nitrogen, and sulfur” implies the additive comprises one of more carbon AND one or more oxygen AND one or more nitrogen, AND one or more sulfur.  However, this would make claims 4-6 subject to 35 USC 112(d), or 35 USC (pre-AIA ), fourth paragraph rejections for failure to further limit the subject matter of patent claim 1.  Additionally, this contradicts Applicant’s own argument in the Remarks that the intention of the claim language is that the additive may comprise a single element from the list or a combination of elements less than a combination of all elements (Remarks, pp 8-9).  
To remedy the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections, Examiner recommends the following alternative amendments:
Alternative 1: “one or more of carbon, oxygen, nitrogen, or sulfur.”
Alternative 2: “one or more of the group of carbon, oxygen, nitrogen, and sulfur.”  
Allowable Subject Matter
Claims 4, 6, 10-15, 39, and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         6/8/2022